DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Procedural Summary
2.    This is responsive to the claims filed 3/17/22.
3.    Claims 1 - 20 are pending.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080220865) and in view of Lyons (US 20150234192)
further in view of Cook (US 6198471) and further in view of Cartabiano (US 5764164).
6.	Regarding claim 1, Hsu discloses a handheld controller configured to be held by a user's hand to interact with a gaming system, comprising (abstract and FIG. 2): 
a main body (FIG. 2, I.e. the portion of the controller that include parts 21, 203 and 244); 
a handle extending from the main body, wherein the handle has a palm side (i.e. the side associated with part 243) and a finger side (i.e. the side associated with part 201) (FIG. 2, the portion of the controller that include parts 201 and 243); 
a third-finger button (i.e. a third button of the four buttons shown in part 201) on the finger side of the handle configured such that when the third-finger button is depressed, the gaming system registers that the user's hand is grasped around the handle (i.e. registers that the user's hand is grasped around the handle via the grip strength sensor 243) (FIG. 2 and paragraph 15);
Hsu fails to explicitly disclose the following limitation:
the gaming system is a virtual reality system 
the virtual reality system is implemented in part through a virtual reality headset;
Lyons teaches:
the gaming system is a virtual reality system (paragraph 72)
the virtual reality system is implemented in part through a virtual reality headset (i.e. the head mounted display) (paragraph 72; paragraph 72 teaches The present application provides an ergonomic and user-friendly head mounted display for producing virtual reality (VR), augmented reality (AR), and stereoscopic experiences, such as three dimensional (3D) and 360.degree. movies and games. The head mounted display includes soft goggles that conform to a wearer's face and include a slot for receiving and retaining a mobile computing device, such as a smartphone);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Hsu in view of Lyons to include/implement the aforementioned gaming system in order to achieve the predictable result of enhanced player gaming experience (i.e. by implementing a head mounted display based virtual reality feature to a gaming system).
The combination of Hsu and Lyons fail to explicitly disclose the following limitations:
wherein: the third-finger button comprises an arm rotatably coupled to the main body; 
the arm is rotatably coupled to the main body via a pivot shaft extending along an axis; 
the pivot shaft is mounted at an angle with respect to the main body in two separate clevis arms extending from the main body; 
and a torsion spring is positioned about the pivot shaft to return the arm to an extended position such that tactile feedback is provided to the user's third-finger in a resistive force.
Cook teaches:
wherein: the third-finger button (i.e. part 45) comprises an arm (i.e. part 48) rotatably coupled to the main body (i.e. part 53) (abstract and Col 6, lines 1 – 26 and FIG. 3); 
the arm (i.e. part 48) is rotatably coupled to the main body via a pivot shaft extending along an axis (Col 6, lines 1 – 26 and FIG. 3);
the pivot shaft is mounted at an angle with respect to the main body in two separate clevis arms (i.e. the two separate arms described in Col 9, lines 31 – 47 and shown in FIG 22) extending from the main body (Col 9, lines 31 – 47 and FIGS. 3 and 22); 
and a torsion spring (i.e. Torsion spring 46 or Torsion spring 47) is positioned about the pivot shaft to return the arm to an extended position such that tactile feedback (i.e. tactile feedback described in Col 7, lines 60 – 65) is provided to the user's third-finger in a resistive force (Col 6, lines 20 – 26 and Col 7, lines 60 - 65 and FIG. 3).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination Hsu and Lyons in view of Cook to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.
The combination of Hsu, Lyons and Cook fail to explicitly disclose the following limitations
a surrounding ring portion that extends from a left side of the main body to form a ring by connecting back with a right side of the main body;
Cartabiano teaches:
a surrounding ring portion (i.e. part 44) that extends from a left side of the main body (i.e. parts 20 and 24) to form a ring by connecting back with a right side of the main body (i.e. parts 20 and 24) (FIGS. 1 and Col 3, lines 45 – 55 and Col 4, lines 50 - 52);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination Hsu, Lyons and Cook in view of Cartabiano to include the aforementioned method in order to provide a gaming system with a controller, wherein the controller is attachable to a hand of a user for commanding a movement of an object remote from the controller (as described by Cartabiano, Col 1, line 64 – Col 2, line 4).
12.	Regarding claim 9, Hsu also discloses a second detection sensor (i.e. part 244) on the main body (FIG. 2 and paragraph 14).
13.	Claims 2 – 5, 10 – 15 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080220865) and in view of Lyons (US 20150234192) and in view of Cook (US 6198471) and in view of Cartabiano (US 5764164) and further in view of Guild (US 20140018166).
14.	Regarding claim 2, the combination of Hsu, Lyons, Cook and Cartabiano teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
a presence of an open hand gesture triggers a signal to the virtual reality system to include the open hand gesture in a corresponding avatar
Guild teaches:
a presence of an open hand gesture triggers a signal to the virtual reality system to include the open hand gesture in a corresponding avatar (paragraphs 52 and 77).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Lyons, Cook and Cartabiano in view of Guild to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.
15.	Regarding claim 3, Guild also teaches wherein a palm sensor on the palm side functions as a pistol grip safety (i.e. the pistol grip safety of the gaming gun described in paragraph 52) (paragraph 52).
16.	Regarding claim 4, Guild also teaches wherein a palm sensor on the palm side comprises a first pressure sensitive sheet and a second pressure sensitive sheet is positioned on the finger side (paragraphs 70 and 75).
11.	Regarding claim 5, Guild also teaches wherein the first pressure sensitive sheet and the second pressure sensitive sheet together detect a strength of the user's grip around the handle (paragraphs 70 and 75).
12.	Regarding claim 10, Guild also teaches a palm sensor on the palm side comprises a first pressure sensitive sheet (abstract and paragraphs 6, 70 and 75).
13. 	Regarding claim 11, Guild also teaches the palm sensor on the palm side comprises a first pressure sensitive sheet and the handheld controller further comprises a second pressure sensitive sheet (abstract and paragraphs 6, 70 and 75).
22.	Regarding claim 12, Guild also teaches the handheld controller further comprises a set of three detection sensors (abstract and paragraph 6).
23.	  Regarding claim 13, Guild also teaches wherein the handheld controller further comprises a set of three detection sensors is disposed on the finger side (abstract and paragraph 6).
24.	  Regarding claim 14, Guild also teaches wherein the second pressure sensitive sheet is disposed on the finger side and overlaps a first one of the three detection sensors (abstract and paragraphs 6, 70 and 75).  
25.	 Regarding claim 15, Guild also teaches wherein the third-finger button comprises the first one of the three detection sensors corresponding to a third finger of the user (abstract and paragraphs 6, 70 and 75).
26.	Regarding claim 18, Guild also teaches a first detection sensor on the finger side of the handle and positioned to detect the presence of a specific finger of the user relative to the handle (abstract and paragraphs 6, 52, 70 and 75).
27.	Regarding claim 19, Guild also teaches the first detection sensor comprises a proximity sensor (paragraphs 6 and 75).  
28.	Regarding claim 20, Guild also teaches the handheld controller is configured such that when both the handheld controller detects that the third-finger button on the finger side is released and also a palm sensor on the palm side detects the user's hand, the virtual reality system in response indicates an open hand gesture (abstract and paragraphs 6, 52, 70 and 75).
29.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080220865) and in view of Lyons (US 20150234192) and in view of Cook (US 6198471) and in view of Cartabiano (US 5764164) and further in view of VAN DE SLUIS (US 20160100471).
30.	Regarding claim 6, the combination of Hsu, Lyons, Cook and Cartabiano teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the handheld controller includes tracking patterns comprised of patterns of lights.
VAN DE SLUIS teaches:
the handheld controller includes tracking patterns comprised of patterns of lights (abstract and paragraph 8).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Lyons, Cook and Cartabiano in view of VAN DE SLUIS to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.
31.	Regarding claim 8, VAN DE SLUIS also teaches the virtual reality system is configured to monitor movement of the tracking patterns with a tracking camera (abstract and paragraphs 8 and 29).
32.	Claims 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080220865) and in view of Lyons (US 20150234192) and in view of Cook (US 6198471) and in view of Cartabiano (US 5764164) and further in view of Nicholson (US 20120302347).
33.	Regarding claim 7 and 16, the combination of Hsu, Lyons, Cook and Cartabiano fail to explicitly disclose the following limitations:
a first button positioned on the thumb surface of the main body adjacent the thumbstick 
Nicholson teaches:
a first button positioned on the thumb surface of the main body adjacent the thumbstick (FIG. 12A and paragraph 98).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Lyons, Cook and Cartabiano in view of Nicholson to include the aforementioned method in order to produce a very realistic game experience (as described by Nicholson, paragraph 5).
34.	  Regarding claim 17, Nicholson also teaches a second button positioned on the thumb surface of the main body adjacent the thumbstick (FIG. 12A and paragraph 98).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Lyons, Cook and Cartabiano in view of Nicholson to include the aforementioned method in order to produce a very realistic game experience (as described by Nicholson, paragraph 5).

Response to Arguments
35.	Regarding claims 1 – 20, the applicant argues that the combination of Hsu, Reed, Guild and Cook fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 10).
	The examiner agrees. However, the new rejection of Hsu, Lyons, Cook and Cartabiano teach all the newly amended limitations for claims 1 – 20 (see rejection above for details).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        




/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715